DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a computer implemented method of navigation comprising: building a virtual map database of maps for buildings that block GPS signals, wherein the virtual maps are created from speed and direction measurements taken from motion sensors of the mobile devices of users of a geographic information system (GIS) map server, the virtual maps employing the speed and direction measurements to determine a building type for internal layout, and entrance and exit points to the building are recorded by changes in GPS signals for mobile devices entering and existing the building; starting a navigation session by a user employing a navigation application that employs the GIS map server, wherein the GIS map server includes GIS map data, and virtual map data from the virtual map database, the virtual map data being for navigation instructions without a GPS signal; setting a start location using the GIS map data to provide a geometry for a no internal GPS data building of the buildings in the virtual map database that blocks GPS signals, and using a change in GPS signal to dictate an initial start location for entering the no internal GPS building; matching exterior dimensions measured from the GIS map data for the geometry for the no internal GPS data building to the buildings in the virtual map database that blocks GPS signals, wherein a floor plan from building in the virtual map database having a match for the exterior dimensions for the no internal GPS data building is fit to the entrance and exit points of the no internal GPS data building; Page 2 of 16providing 
The most remarkable prior arts are Dousse et al. (US 2017/0059328), Wang et al. (US 2016/0282129), Ren (US 2016/0146616), Shuman et al. (US 2018/0352376).
Dousse et al. is directed to an apparatus receives at least one set of sensor data from at least one mobile device. The sensor data was measured at a particular site and comprises at least motion related sensor data. The apparatus selects a set of parameter values for a parametric site model from a plurality of possible sets of parameter values. The set of parameter values is selected which has the highest likelihood that the parametric site model configured with the set of parameter values correctly represents the particular site in view of the received at least one set of sensor data. Dousse, however, does not teach all the elements of the independent claims.
Wang et al. is directed to technologies for providing information to a user while traveling include a mobile computing device to determine network condition information associated with a route segment. The route segment may be one of a number of route segments defining at least one route from a starting location to a destination. The mobile computing device may determine a route from the starting location to the destination based on the network condition information. The mobile computing device may upload the network condition information to a crowdsourcing server. A mobile computing device may predict a future location of the device based on device 
Ren is directed to a method and apparatus of vehicle positioning uses map matching as feedback for an integrated navigation system where a map and navigation system is coupled with an inertial navigation system (INS) using low-precision vehicle sensors when the vehicle passes through a tunnel or other area suffering from GPS signal loss. The method and apparatus operates to detect whether the vehicle has reached an entry point of a tunnel, and if so, immediately starts a map matching operation to match the current vehicle position with a road link of the tunnel. The current position determined by the map matching operation is feedbacked to an integration Kalman filter thereby correcting errors caused by the vehicle sensors. The method and apparatus resumes the normal navigation operation including GPS navigation as soon as it detects that the vehicle is out of the tunnel. Ren, however, does not teach all the elements of the independent claims.
Shuman is directed to apparatus and methods for creating and/or using location fingerprints. A location fingerprint includes sensor criteria associated with a location. Sensor criteria includes sensor data associated with, and indicative of, a location. Sensor criteria also includes at least one threshold related to the sensor data associated with the location. A location fingerprint is used to verify a device location by comparing the sensor criteria associated with the purported device location to sensor data received from the device at the actual device location. The device location is verified when the sensor data from the actual device location meets or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662